Citation Nr: 1242034	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the appeal period extending from December 21, 2006 to May 21, 2012. 

2.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder and depressive disorder for the appeal period extending from May 22, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted an initial 30 percent rating for PTSD, effective from December 21, 2006, the date of the Veteran's original claim. 

In a July 2012 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective May 22, 2012.  Where, as is the case here with the claim on appeal, an award of service connection for a disability has been granted and the assignment of the initial evaluation and subsequently assigned evaluations for that disability are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Further, because the aforementioned increases do not represent the maximum rating available for an acquired psychiatric disorder, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the claim on appeal is characterized as shown on the title page of this decision.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal, but is reasonably raised in this case.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability (even where not formally raised).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has suggested that his unemployed due to factors which may include his symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.  

In November 2012, the Veteran provided clarifying information to the effect that he did not want a Board hearing.

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

A service connection claim for traumatic brain injury (TBI), as well as an earlier effective date claim for the assignment of a 50 percent evaluation for PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  For the portion of the appeal period extending from December 21, 2006 forward, the Veteran's PTSD manifestations have most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, with associated symptoms.

2.  At no point during the appeal period extending from December 21, 2006, have the Veteran's PTSD manifestations been productive of occupational and social impairment with deficiencies in most areas and/or an inability to establish and maintain effective relationships with associated symptoms; or of total occupational and social impairment.

CONCLUSION OF LAW

For the entirety of the appeal period extending from December 21, 2006, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in April 2007 (addressing the elements of service connection prior to the grant of service connection for depression).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

To the extent that the claim on appeal includes a component of an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  In this case, the Veteran was provided pertinent information regarding his increased rating claim in correspondence issued to her by VA in April 2009.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained. The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran.   

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded QTC examinations in January 2008 and May 2012 in connection with the claim currently on appeal.  The Veteran has not maintained that either of these examinations is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Background

The Veteran filed an original service connection claim for PTSD on December 21, 2006.  

The file contains a VA mental health consultation record of December 2005 at which time the Veteran provided detailed information regarding his service-related stressors.  It was noted that the Veteran had been married since 1971 and had 3 children.  The occupational history revealed that the Veteran had been employed with a metal company for over 33 years as a forklift driver and previously as an assembly line worker.  The Veteran reported that he had problems on the job with arguments with co-workers and supervisors, and related that he generally had difficulty relating to others on the job, but tried to avoid conflict.  

Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Mood was dysphoric with anxious affect and speech was goal directed.  Thoughts were relevant and fairly well organized and speech was goal directed.  There was no evidence of psychosis or of suicidal/homicidal ideation.  Insight and judgment were within normal limits.  PTSD and alcohol abuse vs. alcohol dependence were diagnosed and a Global Assessment of Functioning (GAF) score of 50 was assigned. 

VA records dated during 2006 reflect that the Veteran participated in individual and group psychotherapy treatment.  

A QTC examination was conducted in January 2008.  The Veteran's reported PTSD symptoms included: sleep impairment/insomnia; nightmares; irritability; anger; edginess; isolation and anxiety.  The Veteran's work history indicates that he worked as a forklift operator for 35 years and reported having poor relationships with his supervisor and co-workers.  It was noted that he had not lost any time from work.  On examination, the Veteran was well oriented and appropriately groomed.  Affect and mood were abnormal with disturbances in mood and motivation, noted.  Communication, concentration and speech were normal.  Signs of suspiciousness and anxiety were observed on examination.  There were no indications of delusions, hallucinations, obsessive behavior, suicidal/homicidal ideation, or panic attacks.  Thought processes were appropriate.  Judgment was unimpaired and abstract thinking was normal.  Mild memory deficits were shown.  PTSD and polysubstance abuse in full remission were diagnosed and a GAF score of 65 was assigned.  

The examiner concluded that overall the Veteran's condition was best characterized as: symptoms not severe enough to interfere with social or occupational functioning or to require continuous medication.  It was added that he had no difficulty understanding commands and pose no threat of danger to himself or others.  It was also indicated that the Veteran could provide self-care and was capable of managing benefit payments.  

A VA mental health note of March 2009 reflects that the Veteran reported that prescribed medications were helping.  Symptoms including: anger, irritability, intrusive thoughts of military experiences, low mood and energy, and poor appetite were reported.  He denied having symptoms of mania, hypomania or psychotic symptoms.  Socially, the note indicated that the Veteran had been married since 1971 and had two daughters and son.  It was noted that he had a close relationship with the daughters and a conflictual one with his son.  He indicated that his wife and children had complained in the past that the veteran was overly critical and occasionally verbally abusive when he became angry and lost his temper.  Occupationally, it was reported that the Veteran had been  employed as a forklift driver for 36 years.  He mentioned that he had difficulty relating to others on the job and had problems with arguments on the job with co-workers and supervisors.  

The note indicated that with medications, he was sleeping better and had fewer nightmares.  He also mentioned that mood and anxiety were improving.  On examination, the Veteran was appropriately groomed.  Insight and judgment were unimpaired.  Mood was positive and affect was appropriate.  There were no indications of psychotic symptoms or of suicidal/homicidal ideation.  PTSD and alcohol abuse, by history, were diagnosed and a GAF score of 60 was assigned.

VA records also reflect that when seen in September 2009, the Veteran reported that he was going to retire at the end of December 2009.  He mentioned that he had outlasted supervisors who wrote him up a lot and was looking forward to retirement.  On examination, the Veteran was appropriately groomed.  Insight and judgment were unimpaired.  Mood was positive and affect was appropriate.  There were no indications of psychotic symptoms or of suicidal/homicidal ideation.  PTSD and alcohol abuse, by history, were diagnosed and a GAF score of 60 was assigned.  

When seen by VA in October 2009, the Veteran indicated that he had experienced an exacerbation of his PTSD symptoms after he passed over for a promotion at work and two of his adult children lost their jobs.  It was noted that the Veteran continued to have sleep impairment and trauma related dreams.  Examination revealed normal speech and no evidence of psychosis.  Insight and judgment were within normal limits.  Chronic PTSD was assessed.  A March 2010 record indicates that he was planning to retire in June 2010.  On examination, the Veteran was appropriately groomed.  Insight and judgment were unimpaired.  Mood was positive and affect was appropriate.  There were no indications of psychotic symptoms or of suicidal/homicidal ideation.  PTSD and alcohol abuse, by history, were diagnosed and a GAF score of 60 was assigned.  

VA records dated from July 2011 to January 2012 reflect that although the Veteran's symptoms and examination findings remained essentially the same as those documented in 2009 and 2010 records, lower GAF scores of 55 were assigned during that time.  

A second QTC PTSD examination was conducted on May 22, 2012.  Diagnoses of PTSD; single episode, severe, major depressive disorder - in full remission; and alcohol dependence in full remission, were made.  Symptoms of re-experiencing, avoidance and hyperarousal were linked to PTSD.  Symptoms of depressed mood, sleep impairment, difficulty concentrating, and diminished interest in activities, were attributable to depression.  Overall, the level of his social and occupational impairment due to PTSD was assessed as productive of reduced reliability and productivity.  The examiner noted that depression was currently in remission, probably due to being well controlled on medication, and observed that in the past, the Veteran's occupational and social impairment was also attributable to depression. 

Socially, the report mentioned that the Veteran had been married for 40 years and had three children.  It was noted that he was close to his entire family.  The report also indicated that the Veteran had retired from his job as a forklift operator in May 2010, because it was stressful and he couldn't take it anymore.  

The Veteran denied having suicidal ideation and mentioned that he had past visual hallucinations, last experienced a year prior to the examination. Other reported symptoms included: depression, sleep impairment, difficulty concentrating, low self esteem, and low motivation.  The following symptoms and manifestations associated with his condition were identified by the examiner: depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances - including work, spatial disorientation, and persistent delusions or hallucinations.  The examiner concluded that the Veteran was capable of managing his financial affairs.  

By rating action of July 2012, an increased evaluation of 50 percent was assigned for PTSD.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent for PTSD is warranted for the portion of the appeal period extending from December 21, 2006 to May 21, 2012, and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from May 22, 2012, forward.   

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.   

The Veteran's disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, used for the evaluation of PTSD.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

As a matter of clarification, it does not appear that the Veteran has any currently active psychiatric condition other than PTSD.  In this regard it is noted that single episode major depressive disorder was also diagnosed upon QTC examination of May 2012.  At that time, the examiner purported to distinguish symptoms associated with PTSD and the depressive disorder, but further noted that in the past, depressive disorder symptoms had contributed to the Veteran's overall level of social and industrial impairment.  However, depression in and of itself is also manifestation which is included in the enumerated criteria used for the evaluation for PTSD under diagnostic code 9411; and therefore even on a single-episode basis, the Board concludes that in fact, such symptoms cannot be entirely disassociated from PTSD or from assessing the overall level of occupational and social impairment resulting primarily from PTSD.  Accordingly, the collective impact of PTSD and the diagnosed single episode major depressive disorder will be considered in conjunction with assessing the level of impairment associated with service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Further, inasmuch as the major depressive disorder was specifically diagnosed in 2012, as a single episode only, and not as a chronic, active psychiatric condition, there is no basis for separately rating this condition.  See Amberman v. Shinseki, (in which the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations).  570 F.3d 1377, 1381 (Fed. Cir. 2009).   

Having reviewed the record in its entirety, the Board concludes that the criteria for a 50 percent evaluation are met for the entirety of the appeal period extending from December 21, 2006.  The evidence establishes that consistently since that time, symptoms of depression, sleep impairment, memory loss, disturbances of motivation and mood, anger, anxiety and irritability and have been documented.  In addition, the 2012 QTC contains an overall assessment to the effect that the level of the Veteran's social and occupational impairment due to PTSD was consistent with reduced reliability and productivity.  The aforementioned findings and symptoms are consistent with the enumerated criteria supporting both 30 and 50 percent evaluations, and with application of the benefit of the doubt in favor of the Veteran, support the assignment of a 50 percent evaluation for PTSD throughout the entirety of the appeal period extending from December 21, 2006.  

However, during the appeal period, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; depression affecting the ability to functional independently and effectively; spatial disorientation; or neglect of personal appearance and hygiene. While irritability has been noted, there have been no objectively recorded incidents of impaired impulse control, such as those manifested by violence.   

Socially, the evidence reflects that the Veteran has symptoms of isolation and short-temper, and had difficulty relating to and interacting with others, such as co-workers and supervisors.  However, the facts also confirm that the Veteran has been in a stable and long-term marriage of 40 years.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  Additional information indicates that he has also has a good relationship with his daughters.  

Further, were the Veteran in fact be unable to establish and maintain effective relationships as required to support a 70 percent evaluation, it would logically and almost necessarily follow that he could not function in the role of employee, even in a job requiring minimal contact with others.  Here, the file reflects that he was employed with the same company for over 35 years, having retired in 2010.  Accordingly, a demonstrated inability to establish and maintain effective relationships is not shown in this case during the appeal period.  The Board also notes that the clinical records dated during this time period contain no indication of an inability to follow simple or complex instructions, or impairment of insight and judgment.   

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have varied little and have been consistently in the range of 55 to 60, indicative of moderate, but no greater difficulty in social, occupational, or school functioning.  In essence, the Veteran's overall presentation is inconsistent with evidence of occupational and social impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating.  

The Board observes that the 2012 QTC report indicated that the Veteran's PTSD symptoms included persistent delusions or hallucinations, one of the enumerated criteria used to support the assignment of a 100 percent evaluation.  However, neither the lay nor clinical evidence on file supports that characterization.  Having reviewed copious VA clinical records dated between 2005 and 2012, the Board is unable to find even one entry in which the Veteran actively reported or even passively endorsed having delusions or hallucinations.  Even upon examination of 2012, the Veteran gave only a vague past history visual hallucinations, and indicated that it had been approximately a year since he had experienced this manifestation.  Such evidence is entirely inconsistent with a finding that the Veteran has a PTSD symptom manifestation of persistent delusions or hallucinations.  

Moreover, the overall disability picture and most probative evidence does not support a finding of total occupational and social impairment warranting a 100 percent evaluation for PTSD, and no such finding has been made by any competent clinician at any time during the appeal period.  Significantly, the clinical evidence does not reflect that symptoms such as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during the appeal.  Further, no GAF score below 55 was assigned since December 2006, reflecting that no findings of even serious symptoms or a serious impairment in social, occupational, or school functioning was ever made by a clinician during the appeal period, much less total impairment.  

The Board observes that since December 21, 2006, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation.  In light of this fact and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for entirety of the appeal period extending from December 21, 2006, his service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated, and to this extent the appeal is granted.  38 C.F.R. § 4.7 (2012).  However, throughout the appeal period, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent, as explained herein.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration and TDIU

The Board recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating the disability at issue, PTSD.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his PTSD as is reflected by the newly assigned 50 percent disability throughout the entirety of the appeal periodd  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  Therefore, as the currently assigned 50 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for PTSD, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.


ORDER

Entitlement to an initial 50 percent evaluation for PTSD for the entirety of the appeal period extending from December 21, 2006, is granted subject to the provisions governing the award of monetary benefits.  



REMAND

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

The Board notes that in this case, evidence reflects that in 2010 the Veteran retired from his job as a forklift driver, leaving his employer of over 35 years.  He mentioned that he had difficulty relating to others on the job and had problems with arguments on the job with co-workers and supervisors and ultimately explained that he retired because the job was stressful and he couldn't take it anymore.  In essence, it appears that he may be implicating some PTSD symptoms as factors leading to his decision to retire.  Accordingly, the Board believes that a TDIU claim has been reasonably raised.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected condition(s).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


